 


109 HRES 887 EH: Congratulating the Miami Heat for winning the 2006 NBA Championship.
U.S. House of Representatives
2006-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 887 
In the House of Representatives, U. S.,

June 26, 2006
 
RESOLUTION 
Congratulating the Miami Heat for winning the 2006 NBA Championship. 
 
 
Whereas American Airlines Arena, located in the City of Miami, Florida, is the home court for the Miami Heat; 
Whereas on June 20, 2006, the Miami Heat defeated the Dallas Mavericks, the Western Conference Champions, in 6 games to win the 2006 National Basketball Association (NBA) Championship; 
Whereas Dwyane Wade, of the Miami Heat, was named the 2006 NBA Finals Most Valuable Player; 
Whereas the Miami Heat defeated the Chicago Bulls in 6 games in the first round of the NBA playoffs; 
Whereas the Miami Heat defeated the New Jersey Nets in 5 games in the second round of the NBA playoffs; 
Whereas, in the third round of the NBA playoffs, the Miami Heat defeated the Detroit Pistons, their archrival and the defending Eastern Conference Champions, in 6 games; 
Whereas the White Hot Miami Heat fans sold out the American Airlines Arena and cheered on their hometown team; 
Whereas the Miami Heat remained persistent and continued to believe in themselves throughout the playoffs; 
Whereas the Miami Heat are the first team since 1977 to win 4 NBA Finals games consecutively after losing the first two games, and in doing so, the Miami Heat made one of the most stunning turnarounds in NBA history; 
Whereas the Miami Heat became just the third team in the history of the NBA Finals to win a series after losing the first two games, and the first team in the history of the NBA Finals to do so after losing the first two games by double-digit margins; 
Whereas this is the first NBA championship title for the Miami Heat, which has long been one of the most outstanding basketball programs in the Nation; 
Whereas Pat Riley, the head coach of the Miami Heat, has cemented his legacy as one of basketball’s all-time great head coaches by winning his fifth NBA championship title; 
Whereas, in game 3 of the NBA Finals, the Miami Heat were losing by 13 points on their home floor with only 6 minutes 30 seconds left; 
Whereas the Miami Heat came back with the tenacity of Dwyane Wade and won game 3 of the NBA Finals by 2 points; 
Whereas Micky Arison, owner and Managing General Partner of the Miami Heat; Pat Riley, Head Coach and President of Basketball Operations; Randy Pfund, General Manager; Eric Woolworth, President of Business Operations; and Andy Elisburg, Senior Vice President of Basketball Operations, have shown a positive commitment to the Miami Heat franchise by successfully acquiring, assembling, and maintaining a team of high-quality, winning players; 
Whereas 15 strong brought the first NBA championship title to the City of Miami; 
Whereas the Miami Heat team of skilled players, including Derek Anderson, Shandon Anderson, Earl Barron, Michael Doleac, Udonis Haslem, Jason Kapono, Alonzo Mourning, Shaquille O’Neal, Gary Payton, James Posey, Wayne Simien, Dwyane Wade, Antoine Walker, Jason Williams, and Dorell Wright, contributed extraordinary performances during the regular season, the NBA playoffs, and the NBA Finals; 
Whereas veteran Michael Doleac, and future stars Jason Kapono, Wayne Simien, Dorell Wright, Earl Barron, and Matt Walsh, helped shape the Miami Heat by preparing the starters for the postseason, giving the starters tough practices and quality scrimmages; 
Whereas Shandon Anderson and Derek Anderson added to the Miami Heat's experience base by bringing their knowledge and NBA Finals experience from runner-up finishes in Utah and San Antonio, respectively; 
Whereas, in game 6 of the NBA Finals, James Posey hit a big 3-pointer to put the Miami Heat up by 6 points with only 3 minutes left to play; 
Whereas Alonzo Mourning, returning from a nearly career-ending kidney illness and kidney transplant, came up with 6 rebounds and 5 monster blocked shots to turn the tide in game 6 of the NBA Finals; 
Whereas Gary Payton, having consistently shown his greatness on two near-championship NBA teams, hit a 21-foot jumper to save and seal a comeback victory for the Miami Heat in game 3 of the NBA Finals; 
Whereas Jason Williams shot a team-high 34 percent from the three-point line and led the Miami Heat in assists during the NBA Finals, while directing the Miami Heat offense from the point guard position; 
Whereas Antoine Walker, the Miami Heat’s second-highest scorer in the NBA Finals, scored 14 points and kept the Miami Heat in important point-scoring opportunities by pulling down 11 big rebounds in game 6 of the NBA Finals; 
Whereas Udonis Haslem, playing with a badly injured shoulder, showed the heart of a champion by contributing 17 points, 10 rebounds, and 2 steals, one of which was with time winding down; 
Whereas Shaquille Shaq O’Neal came to the Miami Heat and on July 21, 2004 said, I want ya’ll to remember this day, because we’re going to do it again in June. I’m going to bring a championship to Miami. I promise you.; 
Whereas Shaq delivered over 1,100 points, 104 blocks, 113 assists, and 541 rebounds in the regular season, adding another 83 points, 5 blocks, 17 assists, and 33 rebounds in the NBA Finals for his fourth NBA championship title; 
Whereas Dwyane Wade scored 42, 36, 43, and 36 points in the Miami Heat’s NBA Finals victories, leading all scorers; 
Whereas, in the NBA Finals, Dwyane Wade had the Miami Heat's second-highest rebound total, with 47; the second-highest number of assists, with 28; the second-highest number of blocks, with 6; the highest free throw percentage, at 77 percent; and the highest point total from the free-throw line, with 75; all in route to his first NBA Finals Most Valuable Player award; 
Whereas the Miami Heat coaching and support staff, including Head Coach Pat Riley; Assistant Coaches Bob McAdoo, Keith Askins, Erik Spoelstra, and Ron Rothstein; Assistant Coach/Advance Scout Bimbo Coles; Strength and Conditioning Coach Bill Foran; Athletic Trainer Ron Culp; and Assistant Trainer Jay Sabol, exhibited exemplary leadership and guidance to the team; 
Whereas the Miami Heat have not only been players on the court, but have also been instrumental role models to the south Florida community; 
Whereas the Miami Heat organization has a positive civic impact on the south Florida community through the Miami HEAT Family Outreach Charitable Fund, Heat Academy, Heat Scholarships, Miami Heat Read to Achieve, Miami Heat Fun-Raiser, Miami Heat Wheels, Shoot For the Stars Books and Basketball Summer Clinics, Heat Youth Basketball, and the Miami Heat Learn to Swim Program; and 
Whereas the Miami Heat fans are a part of this championship by supporting the team and giving the team the energy, strength, love, and passion to compete each and every season: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates— 
(A)the Miami Heat for winning the 2006 National Basketball Association (NBA) World Championship and for their outstanding performance during the 2005–2006 NBA season; and 
(B)Miami Heat guard Dwyane Wade for winning the 2006 NBA Finals Most Valuable Player Award; 
(2)recognizes and praises the achievements of the Miami Heat players, coaches, management, and support staff whose hard work, dedication, and resilience proved instrumental throughout the Miami Heat’s championship season; 
(3)commends the south Florida community and the Miami Heat fans for their dedication; and 
(4)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to— 
(A)each of the Miami Heat players; 
(B)Pat Riley, Miami Heat Head Coach and President of Basketball Operations; 
(C)Micky Arison, Miami Heat owner and Managing General Partner; 
(D)Randy Pfund, Miami Heat General Manager; 
(E)Eric Woolworth, Miami Heat President of Business Operations; 
(F)Andy Elisburg, Miami Heat Senior Vice President of Basketball Operations; 
(G)each of the Miami Heat coaches and trainers; 
(H)the Honorable Manny Diaz, Mayor of the City of Miami, Florida; 
(I)the Honorable Carlos Alvarez, Mayor of Miami-Dade County, Florida; and 
(J)the Honorable Jeb Bush, Governor of the State of Florida. 
 
Karen L. HaasClerk.
